In re Disciplinary Counsel; — Other; Applying for Petition for Immediate Interim Suspension for Threat of Harm Pursuant to Rule XIX § 19.2.
ORDER
Considering the recommendation of the hearing committee in this matter, and the responses thereto filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that Arden Wells, Louisiana Bar Roll number 17900, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending-further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in an expeditious fashion in accordance with the recommendation of the hearing-committee.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana